UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-149256 TRICORD HURRICANE HOLDINGS, INC. (Exact Name of small business issuer as specified in its charter) Nevada 26-1650042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1201 E. 33rd St., Tulsa, OK (Address of principal executive offices) (Zip Code) Issuer's telephone Number: (918) 633-0344 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 19, 2008, the issuer had 38,513,734 outstanding shares of Common Stock. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T Controls and Procedures 6 PART II Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 8 SIGNATURES 2 PART I ITEM 1. FINANCIAL STATEMENTS. INDEX TO FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 F-2 Consolidated Statements of Operationsfor the three months ended March 31, 2008 and 2007 F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 F-4 Notes to Consolidated Financial Statements F-5 F-1 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31,2008 December 31,2007 (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ 4,084 $ 32,607 Total current assets 4,084 32,607 PROPERTY AND EQUIPMENT, at cost: Office equipment 1,811 1,811 Less - accumulated depreciation (595 ) (445 ) Net property and equipment 1,216 1,366 Prepaid marketing costs 12,164 13,270 TOTAL ASSETS $ 17,464 $ 47,243 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ 26,881 $ - Accrued liabilities 2,256 2,325 Advance from stockholder 64,000 - Total current liabilities 93,137 2,325 Award repayable 100,000 100,000 STOCKHOLDERS' DEFICIT: Common stock, par value 3,851 387 Preferred stock, par value - 80 Capital in excess of par 601,553 531,732 Deficit accumulated during the development stage (781,077 ) (587,281 ) Total stockholders' deficit (175,673 ) (55,082 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 17,464 $ 47,243 See notes to unaudited consolidated financial statements. F-2 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2008 2007 OPERATING EXPENSES: Salaries $ 90,000 $ 45,000 Promotional and marketing 14,643 898 Taxes - payroll 9,548 5,163 Professional fees 70,750 27,460 Travel and entertainment 5,852 7,690 Research and development - 6,544 Rent 975 960 General and administrative 1,878 978 Depreciation 150 5 Total operating expenses 193,796 94,698 Loss from operations (193,796 ) (94,698 ) NET LOSS $ (193,796 ) $ (94,698 ) See notes to unaudited consolidated financial statements. F-3 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 OPERATING ACTIVITIES: Net loss $ (193,796 ) $ (94,698 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 150 5 Changes in current assets and liabilities: Accounts receivable - 432 Prepaid marketing costs 1,106 (13,590 ) Accounts payable 26,881 - Accrued liabilities (69 ) - Net cash used in operating activities (165,728 ) (107,851 ) FINANCING ACTIVITIES: Proceeds from note payable - 30,000 Advance from stockholder 64,000 - Proceeds from preferred stock issued 73,205 124,568 Proceeds from common stock issued - 100 Net cash provided by financing activities 137,205 154,668 NET (DECREASE) INCREASE IN CASH (28,523 ) 46,817 CASH, beginning of period 32,607 24,055 CASH, end of period $ 4,084 $ 70,872 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for - Interest $ - $ - Income taxes $ - $ - See notes to unaudited consolidated financial statements. F-4 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 and 2007 1.BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business and Development Stage Operations TriCord Hurricane Holdings, Inc. (the Company) is a development stage company headquartered in Tulsa, Oklahoma.The Company has developed a product to minimize the damaging effects of hurricane-generated winds on homes in hurricane zones.The Company has initiated promotional and marketing plans but has not yet begun sales and production of its product.Additional efforts have been devoted to raising capital and obtaining financing for future operations. Capitalization and Corporate Structure The Company was originally formed in the State of Oklahoma as TriCord Hurricane Products, Inc. on January 3, 2006.The Company subsequently converted to a limited liability company and on November 19, 2007, converted to a Florida Profit Corporation. TriCord Hurricane Holdings, Inc. was incorporated in the State of Nevada on November 21, 2007, and in February, 2008, all outstanding common and preferred shares of TriCord Hurricane Products, Inc. were exchanged on a one-for-one basis for similar shares of TriCord Hurricane Holdings, Inc. Thus, TriCord Hurricane Products, Inc. became a wholly-owned subsidiary of TriCord Hurricane Holdings, Inc.Together, they comprise the Company. The Company has authorized capital of 100,000,000 shares of common stock with a par value of $.0001 and 1,200,000 shares of preferred stock with no par value. Effective March 17, 2008, the Company declared a six-for-one stock dividend.In addition, all outstanding preferred stock, warrants and options were converted into common stock. Principles of Consolidation The consolidated financial statements include the financial statements of the parent company and its wholly-owned subsidiary.All significant intercompany balances and transactions have been eliminated in consolidation. Cash and Equivalents The Company considers investments with original maturities of three months or less to be cash equivalents. Property and Equipment Property and equipment are stated at cost.Depreciation of property and equipment is calculated on the straight-line method over the estimated useful lives of three years. Income Taxes Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. F-5 Use of Estimates Management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ from those estimates. 2.DEVELOPMENT STAGE The Company has not yet produced or sold any of its planned products.Management is actively raising capital and obtaining financing to fund the initial production of its product, as well as to fund additional sales and marketing efforts until adequate revenue is generated. 3.PROPERTY AND EQUIPMENT Property and equipment consists of office computer equipment. Depreciation expense related to property and equipment was $150 and $5 for the three month periods ended March 31, 2008 and 2007, respectively. 4.NOTE PAYABLE The Company had a senior debenture payable with a balance of $47,155 as of December 31, 2006, and bearing interest at 8%.An additional $30,000 was advanced in February 2007.In December 2007, the outstanding balance was converted into 453,000 shares of common stock. 5.INCOME TAXES The Company provides for income taxes in accordance with the liability method of accounting pursuant to Statement of Financial Accounting Standards ("SFAS") No. 109, “Accounting for Income Taxes.” Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax carryforward amounts. Management provides a valuation allowance against deferred tax assets for amounts which are not considered “more likely than not” to be realized.The Company’s net operating loss carry-forward is approximately $780,000 and the resulting deferred tax asset has a 100% valuation allowance. 6.CONSULTING SERVICES AGREEMENT The Company has entered into a consulting agreement whereby the consultant company will assist in managing and coordinating the Company’s efforts to register its stock in order to obtain additional capitalization.The consultant company will also provide other related advisory services. For these services, the Company is to pay a $3,000 monthly retainer plus expenses. 7.AWARD REPAYABLE In July 2007, the Company entered into an award agreement under the Oklahoma Center for the Advancement of Science and Technology (OCAST) Technology Business Finance Program funded by the Oklahoma legislature.By the terms of the agreement, the Company was advanced $100,000 of matching funds for sales and marketing activities and short-term working capital requirements. The award is to be repaid based on the Company reaching certain milestones but in no case later than five years from the date of the award, July 2007.In addition, repayment shall be in the amount of two times the total award or $200,000.The Company has not pledged any assets as security under the agreement. F-6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements The information in this report contains forward-looking statements. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Liquidity and Capital Resources Overview As of March 31, 2008, we had negative working capital of $89,053 and negative net worth of $175,673. As ofDecember 31, 2007, we had positive working capital of $30,282 and negative net worth of $55,082. For theperiodended March 31, 2008, we used cash flow in operating TriCord Hurricane Products, Inc. activities of $165,728 consisting primarily of the net loss of $193,796, which was partially offset by the cash proceeds of $73,205 from sales of stock and $64,000 advanced from a stockholder. For theperiodended March 31, 2007, we used cash flow in operating TriCord Hurricane Products, Inc. activities of $107,851 consisting primarily of the net loss of $94,698, which was partially offset by the cash proceedsfrom the sale of stock ($124,668) and a loan from a stockholder of 3 During 2007 and 2006, the company obtained bridge debt financing from Regent Private Capital (RPC) in the amount totaling $117,155 and issued RPC warrants to acquire 283,000 shares of the company’s now wholly-owned subsidiary’s common stock at an exercise price of $0.01 per share expiring two years from the date of issuance.In 2007, the remaining balance of this debt, $117,155 , was converted into 453,000 shares of common stock of TriCord Hurricane Products, Inc. Since the company’s inception on January 3, 2006 to March 31, 2008, cash provided by financing activities totaled $605,404 from sale of company stock, and $64,000 in short term loans.The aggregate amount raised in these activities totaled $669,404. On March 17, 2008, our Board of Directors approved a stock dividend, whereby each stockholder of record on March 17, 2008 will receivesix shares of our common stock for each share of our common stock which they own. The record date for the dividend was March 17, 2008 and the payment date was March 21, 2008. As of March 17, 2008 , all outstanding convertible preferred stock, warrants and options of TriCord Hurricane Products, Inc.were converted and / or exercised into shares of
